             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

AUTOLIVASP, INC.,                          )
                                           )
              Plaintiff,                   )
                                           )
      v.                                   )   CASE NO. 2:13cv141-ECM
                                           )
HYUNDAI MOBISCO., LTD, and                 )
MOBIS ALABAMA, LLC,                        )
                                           )
           Defendants.                     )

                                     O R D E R 

       On August 10, 2018, the Magistrate Judge filed a Recommendation (doc.

# 105) to which no timely objections have been filed. There being no objections

filed to the Recommendation, and after an independent and de novo review of the

record and the Recommendation, the Court concludes that the Magistrate Judge’s

Recommendation is due to be adopted. Accordingly, it is

      ORDERED that:

      1. The Recommendation of the Magistrate Judge (doc. # 108) be and is hereby

ADOPTED;

     2. The Defendants’ proposed construction of the claim term “terminal end,”

be and is hereby REJECTED and the plain and ordinary meaning of the term known
to persons of ordinary skill in the art at the time of the invention be and is hereby

ADOPTED; and

      3. This case be and is hereby REFERRED back to the Magistrate Judge for

further proceedings.

      Done this 3rd day of October, 2018.


                                     /s/Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE




                                         2 
 
